                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

CARDIONET, LLC, and BRAEMAR                  *
MANUFACTURING, LLC,                          *
                                             *
               Plaintiffs,                   *
                                             *       Civil Action No. 1:15-cv-11803-IT
       v.                                    *
                                             *
INFOBIONIC, INC.,                            *
                                             *
               Defendant.                    *

                                 MEMORANDUM & ORDER

                                       December 10, 2018

TALWANI, D.J.

I.     Introduction

       Plaintiffs CardioNet, LLC and Braemar Manufacturing, LLC (collectively, “CardioNet”)

brought this suit alleging that Defendant InfoBionic, Inc. (“Infobionic”) infringed on various

patents owned by CardioNet. The parties asked the court to construe sixteen claim terms. See J.

Claim Constr. and Prehr’g Statement [#243]. Prior to construing any of these claim terms, the

court addressed Defendant’s Motion for Judgment on the Pleadings and Plaintiffs’ Motion for

Reconsideration and concluded that the asserted claims as to United States Patent Nos. 7,212,850

(the “’850 patent”) and 7,907,996 (the “’996 patent”) are invalid under Alice Corp. Pty. Ltd. v.

CLS Bank Int’l, 134 S. Ct. 2347 (2014). Mem. & Order [#289]; Mem. & Order [#312]. Also,

prior to the court’s construction of the disputed terms, the Patent Trial and Appeals Board

(“PTAB”) issued its Final Written Decisions in the inter partes review (“IPR”) proceeding

involving United States Patent Nos. 6,225,901 (the “’901 patent”), 6,940,403 (the “’403 patent”),

and RE43,767 (the “’767 patent”), finding all claims, except claim 10 of the ’403 patent,

unpatentable. [’901 Patent] Final Written Decision [#259-1]; [’403 Patent] Final Written
Decision [#259-2]; [’767 Patent] Final Written Decision [#318-1]. The United States Court of

Appeals for the Federal Circuit affirmed the decisions as to the ’901 patent and the ’403 patents,

and Defendant reports that no appeal of the PTAB’s decision on the ’767 patent was filed. Notice

1 [#318]; Fed. Cir. J. [#318-2]. Accordingly, after reviewing the parties’ filings and holding a

Markman hearing, the court issues the following construction of the three claim terms from

United States Patent No. 7,099,715 (the “’715 Patent”) and five claim terms from the ’403 patent

still in dispute.

II.     Legal Framework

        The construction of claim terms is a question of law. Markman v. Westview Instruments,

Inc., 517 U.S. 370, 372 (1996) (“[T]he construction of a patent, including terms of art within its

claim, is exclusively within the province of the court.”). “[T]he words of a claim ‘are generally

given their ordinary and customary meaning.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (citation omitted). “[T]he ordinary and customary meaning of a claim

term is the meaning that the term would have to a person of ordinary skill in the art in question at

the time of . . . the effective filing date of the patent application.” Id. at 1313. In construing claim

terms, courts look to “the words of the claims themselves, the remainder of the specification, the

prosecution history, and extrinsic evidence concerning relevant scientific principles, the meaning

of technical terms, and the state of the art.” Id. at 1314 (quoting Innova/Pure Water, Inc. v. Safari

Water Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed. Cir. 2004)).

        A.          The Language of the Claims

        The claim construction analysis begins with the claims themselves. Id. at 1312. “[T]he

claims of a patent define the invention to which the patentee is entitled the right to exclude.” Id.

(quoting Innova, 381 F.3d at 1115). “[T]he context in which a term is used in the asserted claim



                                                   2
can be highly instructive.” Id. at 1314; see id. (“This court’s cases provide numerous . . .

examples in which the use of a term within the claim provides a firm basis for construing the

term.”). For example, “[b]ecause claim terms are normally used consistently throughout the

patent, the usage of a term in one claim can often illuminate the meaning of the same term in

other claims.” Id. Additionally, “the presence of a dependent claim that adds a particular

limitation gives rise to a presumption that the limitation in question is not present in the

independent claim.” Id. at 1315.

        B.      The Specification

        The claims “do not stand alone” but “are part of ‘a fully integrated written instrument,’

consisting principally of a specification.” Id. at 1315 (internal citation omitted). “For that reason,

claims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (“Markman I”).

“[T]he specification ‘is always highly relevant to the claim construction analysis. Usually, it is

dispositive; it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics

Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (1996)).

        “[T]he specification may reveal a special definition given to a claim term by the patentee

that differs from the meaning it would otherwise possess. In such cases, the inventor’s

lexicography governs.” Id. at 1316; see CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359,

1366 (Fed. Cir. 2002) (stating that an inventor may “act[] as his own lexicographer” by “clearly

set[ting] forth a definition of the disputed claim term in . . . the specification”). “In other cases,

the specification may reveal an intentional disclaimer, or disavowal, of claim scope by the

inventor.” Phillips, 415 F.3d at 1316. Nevertheless, the court must be careful to “us[e] the

specification [only] to interpret the meaning of a claim” and not to “import[] limitations from the



                                                   3
specification into the claim.” Id. at 1323; see also id. (“[A]lthough the specification often

describes very specific embodiments of the invention, we have repeatedly warned against

confining the claims to those embodiments.”). Although this distinction “can be a difficult one to

apply in practice[,] . . . the line between construing terms and importing limitations can be

discerned with reasonable certainty and predictability if the court’s focus remains on

understanding how a person of ordinary skill in the art would understand the claim terms.” Id.

        C.      The Patent Prosecution History

        In construing claim terms, courts should also consider the patent’s prosecution history.

Id. at 1317. The prosecution history consists of the record of the proceedings before the United

States Patent and Trademark Office (“PTO”), both pre- and post-issuance proceedings, and prior

art cited during the examination of the patent. Id.; see Aylus Networks, Inc. v. Apple Inc., 856

F.3d 1353, 1360 (Fed. Cir. May 11, 2017) (“[e]xtending the prosecution disclaimer doctrine to

[inter partes review] proceedings will ensure that claims are not argued one way in order to

maintain their patentability and in a different way against accused infringers”). “Like the

specification, the prosecution history provides evidence of how the PTO and the inventor

understood the patent.” Phillips, 415 F.3d at 1317. The prosecution history can also provide

evidence as to “whether the inventor limited the invention in the course of prosecution, making

the claim scope narrower than it would otherwise be.” Id. “Yet because the prosecution history

represents an ongoing negotiation between the PTO and the applicant, rather than the final

product of that negotiation, it often lacks the clarity of the specification and thus is less useful for

claim construction purposes.” Id. As a result, courts must “not rely on the prosecution history to

construe the meaning of the claim to be narrower than it would otherwise be unless a patentee

limited or surrendered claim scope through a clear and unmistakable disavowal.” 3M Innovative



                                                   4
Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1322 (Fed. Cir. 2013); see Aylus Networks, 856

F.3d at 1360.

        D.      Extrinsic Evidence

        Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises.” Phillips, 415 F.3d at

1317 (quoting Markman I, 52 F.3d at 980). “[W]hile extrinsic evidence can shed useful light on

the relevant art, . . . it is less significant than the intrinsic record in determining the legally

operative meaning of claim language.” Id. (internal quotation marks and citation omitted). This is

because extrinsic evidence suffers from several defects, including its independence from the

patent, potential bias, and varying relevance. Id. at 1318-19. Such evidence is therefore “unlikely

to result in a reliable interpretation of patent claim scope unless considered in the context of the

intrinsic evidence.” Id. at 1319.

IV.     Analysis

        A.       Disputed Terms in the ’715 Patent

        The ’715 patent, titled “Distributed Cardiac Activity Monitoring with Selective

Filtering,” is directed to optimizing the identification of R waves in the QRS complex of an

electrocardiogram by selectively activating a T wave filter. ’715 Patent col. 1, ll. 17-21, col. 2, ll.

52-55 [#225-2]. The ’715 patent explains that a person’s heart rate cycle has certain generally

recognized waveforms, that identification of heartbeats is often accomplished by identifying the

“R wave” in the QRS complex, and that abnormal “T waves” may interfere with this

identification. When activated, the system “filters” out T waves. Pls.’ Suppl. Opening Claim

Constr. Mem. (“Pls.’ Claim Constr. Mem.”) 5 [#224]; Def.’s Suppl. Prelim. Claim Constr. Br.

(“Def.’s Claim Constr. Br.”) 3 [#225]; ’715 Patent col. 1, ll. 17-21, col. 3, ll. 53-60 [#225-2]. The



                                                    5
use of the disputed terms in Claim 1 is as follows:

            A machine-implemented method comprising: identifying heart beats in a
       sensed cardiac signal; activating a [frequency domain T wave filter],1 used in
       said identifying heart beats, in response to a message from a monitoring station
       generated at least in part based upon discovery of a predetermined
       characteristic in the sensed cardiac signal; and outputting information
       corresponding to the identified heart beats to a communications channel of a
       distributed cardiac activity monitoring system.

’715 Patent col. 6, ll. 27-37 [#225-2] (emphasis added).

               1. “activating” and “activates” and “activate”

       The terms “activating,” “activates” and “activate” appears in claims 1, 11 and 20 of the

’715 patent. Id.; id. at col. 7, ll. 4-18, 45-53. CardioNet contends that these terms are commonly

understood words, and that no construction is necessary as the plain and ordinary meaning

applies. Pls.’ Claim Constr. Mem. 21 [#224]. InfoBionic agrees that the terms are commonly

understood but asserts that “[i]n the context of the ‘715 patent,” the plain meaning of “activate”

is “turn on,” and that “activating,” “activates,” and “activate” should be construed as “turning

on,” “turns on,” and “turn on.” Def.’s Claim Constr. Br. 9 [#225]. CardioNet responds that this

understanding presupposes that the filter is a separate device that needs to be “turned on” while

the filter can be a software component that is “activated,” but not necessarily “turned on” after

the device has already been turned on. Pls.’ Claim Constr. Mem. 21 [#224]. In CardioNet’s view,

InfoBionic’s construction would exclude an embodiment where the filter is always “turned on,”

such that “activating” is choosing between an already-filtered signal and an un-filtered signal.

Id. at 21-22. InfoBionic, in turn, contends that CardioNet seeks to avoid construing the term so

that it can argue that a filter that is functional but not activated meets the claim language. Def.’s



1
 The original term “T wave filter frequency domain” was corrected to “frequency domain T
wave filter” by a certificate of correction. ’715 Patent Certificate of Corr. 1 [#154-4].

                                                  6
Claim Constr. Br. 9 [#225].

       “The plain meaning of claim language ordinarily controls.” InterDigital Commc’ns, LLC

v. Int’l Trade Cmm’n, 690 F.3d 1318, 1324 (Fed. Cir. 2012). Here, “activate” has a plain

meaning that would exclude a filter that is “not activated.” InfoBionic’s construction requiring

the filter to be “turned on,” rather than merely “activated,” does not follow from the claim

language.

       The parties’ primary arguments are focused on the specifications. One exception to the

general rule that the plain meaning controls is when a patentee disavows the full scope of a claim

term either in the specification or during prosecution. Aventis Pharma S.A. v. Hospira, Inc., 675

F.3d 1324, 1330 (Fed. Cir. 2012) (quoting Thorner v. Sony Comput. Entm’t Am. LLC, 669 F.3d

1362, 1365 (Fed. Cir. 2012)). The court finds no such disavowing intent here.

       InfoBionic notes the use in the specifications of the words “turn on” to refer to the T

wave filter being “activated.” Def.’s Claim Constr. Br. 9 [#225] (citing ’715 Patent col. 5, ll. 30-

33; col. 3, ll. 24-27 [#225-2]. But the specification also includes alternatives that do not use the

phrase “turn on”: for example, “the selector [marked 240 in the figure] can be analog, selective

activation circuitry that selects one of its two inputs (from the signal amplifier [marked 220 in

the figure] and from the T wave filter [marked 230 in the figure]) to be provided to the beat

detector [marked 250 in the figure].” Id. col. 3, ll. 20-24. That one embodiment includes

activating the device by turning the filter on and off does not preclude activating the device by

selecting one of multiple inputs. Rather than limit the full scope of the claim, the specifications

disclose an exemplary approach to activating a T wave filter that would be limited by

InfoBionic’s approach.

       Accordingly, the court construes the claim terms “activating” / “activates” / “activate” in



                                                  7
accordance with their plain and ordinary meanings and does not limit the terms to “turning on.”

               2. “frequency domain T wave filter”

       The term “frequency domain T wave filter” also appears in claims 1, 11, and 20 of the Id.

Col. 6, ll. 27-37; col. 7, ll. 4-18, 45-53; ’715 Patent Cert. of Correction 1 [#154-4]. CardioNet

proposes that the term “frequency domain T wave filter” be construed as “filter that reduces the

relative size of the T-wave in the signal based on the frequencies in the signal.” Pls.’ Claim

Constr. Mem. 22 [#224]. In CardioNet’s view, the filter is not limited to reducing the amplitude

of low frequency signals. Instead, the “frequency domain T wave filter” could reduce the low

frequency signals, increase the amplitude of higher frequency signals, or both. Id. at 22-23.

Conversely, InfoBionic contends that the term should be construed as “filter in the frequency

range where the T wave is mostly located.” Def.’s Claim Constr. Br. 10 [#225]. InfoBionic

argues the claim term is limited to a filter in the frequency range where the T-wave is found (i.e.,

low-frequency signals). Id. at 11.

       The language of the claims is more consistent with CardioNet’s proposed construction

than InfoBionic’s proposed construction. “The presence of a dependent claim that adds a

particular limitation gives rise to a presumption that the limitation is not present in the

independent claim.” Phillips, 415 F.3d at 1315. Here, there are a number of dependent claims

that add particular limitations. Dependent claim 4 of the ’715 patent, for example, describes a

filter that “reduces signal amplitude at low frequencies,” i.e., the frequency range where the T

wave is mostly located. Dependent claim 7, in contrast, describes a filter that “has a frequency

response of about +2 dB or more in a high frequency range of twenty to twenty-five Hertz”; or,

in other words, increases the signal amplitude at high frequencies. Adopting InfoBionic’s

proposed construction would render language in the dependent claim 4 superfluous, add a



                                                  8
dependent claim’s limitation into an independent claim, and ignore altogether dependent claim 7.

       The claim specifications also support CardioNet’s construction. The specifications state

that “[t]he filter can be such that it reduces signal amplitude at low frequencies of the sensed

cardiac signal and increases signal amplitude at high frequencies of the sensed cardiac signal.”

’715 Patent col. 4, ll. 20-23; see also col. 3, ll. 57-60 (“The T wave filter [] can reduce the

amplitude of T waves, while preserving or slightly increasing the amplitude of R waves”

(emphasis added)). InfoBionic argues that the specifications never describe an embodiment that

does not also include the reduction of signal amplitude at low frequencies. But regardless,

InfoBionic’s reading ignores language in both dependent claim 7 and the specifications that

contemplated increasing the amplitude of R waves to reduce the relative size of the T waves.

       InfoBionic argues that the prosecution history supports its construction. InfoBionic points

to CardioNet’s statement that a prior art reference that “reduces signal amplitude at high

frequencies” is “the opposite of T wave filtering.” Def.’s Claim Constr. Br. 13 [#225] (quoting

Resp. to Action of Sept. 22, 2005 10 [225-8]). In InfoBionic’s view, this statement shows that

CardioNet “defined a T wave filter as a filter that reduces signal amplitude at low frequencies.”

Id. at 11 [#225]. But CardioNet’s statement that the prior art reducing signal amplitude at high

frequencies is opposite from the T wave filter is entirely consistent with its construction that the

filter not only reduces signal amplitudes at low frequencies, but that it also may increase signal

amplitude at high frequencies.

       InfoBionic also contends that the “frequency domain” nature of the T wave filter was

critical to the allowance of the claims, noting that the PTO had rejected the claims until

CardioNet agreed to alter the claim language “T wave filter” “to specifically claim a frequency

domain T wave filter.” Id. (quoting Examiner-Initiated Interview Summ. Cont. Sheet [#225-9],



                                                  9
Notice of Allowability, Examiner’s Am. [#225-10]). In InfoBionic’s view, “frequency domain”

refers to the frequency range where the T wave is mostly located. But the cited documents make

no distinctions between the frequency range where T waves are located versus other frequency

ranges. Instead, they contrast “the frequency domain” at issue in CardioNet’s patent versus the

“time domain” at issue in the prior reference. That the filter is focused on frequencies is apparent

in CardioNet’s proposed construction where the relative size reduction is achieved “based on the

frequencies in the signal.”

       Finally, InfoBionic relies on dictionary definitions to argue that CardioNet’s construction

seeks to “analyze T waves” rather than filtering them out, while InfoBionic’s focus on the low

frequency range where the T wave is mostly located is consistent with the plain meaning of the

word “filter.” But the claim language and specification support the proposition that the T-wave

filter can filter out the T-wave in the cardiac signal by reducing the amplitude of low frequency

signals where T-waves are likely, increasing the amplitude of other frequency signals where T-

waves are unlikely, or both.

       Accordingly, the court construes the claim term “frequency domain T wave filter” as a

“filter that reduces the relative size of the T-wave in the signal based on the frequencies in the

signal.”

           3. “a predetermined characteristic” and “a predetermined criteria”

       The term “a predetermined characteristic” / “a predetermined criteria” appears in a claim

1 and 11 of the ’715 patent. ‘715 Patent col. 6, ll. 27-37; col. 7, ll. 4-18 [#225-2]. CardioNet

contends that the claim language does not limit the predetermined characteristic to a

predetermined characteristic of the T wave, and that the term should be given its plain and

ordinary meaning. In CardioNet’s view, the filter may be activated when any abnormal cardiac



                                                 10
signal is detected, such as more generalized irregularities caused by atrial fibrillation. Pl.’s Claim

Constr. Mem. 24 [#224]. InfoBionic argues that regardless of any broader meaning in the

abstract, since the claims require that the decision to activate the T wave filter be based, at least

in part, on the predetermined characteristic, activating the T wave filter must address the

predetermined characteristic. Def.’s Claim Constr. Br. 15 [#225]. InfoBionic argues further that

the only characteristic or criteria disclosed by the ’715 patent is “an abnormal (e.g., tall) T

wave,” and accordingly, InfoBionic proposes that the term be construed as “an abnormal (e.g.,

tall) T wave.” Id. at 16.

        CardioNet argues in response that this construction would exclude several embodiments

disclosed in the specifications. As an example, CardioNet points to language that “[a] T wave

filter is selectively activated in response to discovery of a predetermined characteristic in the

sensed cardiac signal.” ’715 Patent col. 4, ll. 11-13 [#225-2]. But this generality is immediately

followed by a specific example: “[t]he discovery of the predetermined characteristic can involve

an operator's identification of a tall T wave in at least a portion of the sensed cardiac signal.” Id.

at col. 4, ll. 13-16.

        In seeking to identify the predetermined characteristic of the sensed cardiac signal

without reference to the T wave, CardioNet cites language in the specifications referencing

“signal morphology analysis, an atrial fibrillation/atrial flutter (AF) detector, AF decision logic, and

an event generator.” Pls’ Claim Constr. Mem. 24 [#224] (quoting ’715 Patent col. 3, ll. 44-46. [#225-

2]; Pls.’ Rebuttal Claim Constr. Mem. 15 [#241] (same)). But, with a bit more context, it is evident

that the cited language is not identifying the sensed cardiac signal but additional “logic.” The

specifications state:

        The beat detector [marked 250 in the figure] can provide information regarding the time
        period between ventricular contractions to additional logic [marked 260 in the figure]. The
        additional logic [marked 260 in the figure] can include logic to determine if an abnormal T

                                                   11
        wave potentially is occurring based on signal morphology analysis, an atrial fibrillation/atrial
        flutter (AF) detector, AF decision logic, and an event generator.

’715 Patent col. 3, ll. 40-46 [#225-2]. The referenced figure 2 (set forth below) underscores that the

additional logic is in addition to, and not a characteristic of, the sensed cardiac signal detected by the

beat detector [marked 250 in the figure].




That the “signal morphology analysis, an atrial fibrillation/atrial flutter (AF) detector, AF decision

logic, and an event generator” are in addition to, and not a characteristic of the sensed cardiac signal

is consistent with the claim language itself, which contemplates that the T wave filter is activated “in

response to a message from a monitoring station generated at least in part based upon discovery of a

predetermined characteristic in the sensed cardiac signal.” Id. at col. 6, ll. 27-36 (emphasis added);

see also id. at col. 7, ll. 4-8 (referencing an apparatus to activate the T wave filter “based at least in

part upon a predetermined criteria” (emphasis added)).

        InfoBionic also points to the prosecution history, asserting that the Examiner understood the

“predetermined characteristic” referred to “the identification of a tall T wave in a portion of a sensed

cardiac signal.” Def.’s Claim Constr. Br. 16 [225] (citing Office Action of Sept. 22, 2005 4 [#225-

11]). CardioNet offers no rebuttal to this reading of the prosecution history.

                                                     12
        In light of the more generalized references in the specifications to an “abnormal T wave,” the

court does not fully adopt InfoBionic’s definition, but does find that the characteristic must be tied to

the T wave. Accordingly, the court construes the term “a predetermined characteristic” / “a

predetermined criteria” as “a predetermined characteristic of the T wave” / “a predetermined

criteria of the T wave.”

        B.        Disputed Terms in the ’403 Patent

        The ’403 patent is directed to remote mobile monitoring. A centralized station controls a

remote monitor to monitor subjects at a different location. See ’403 Patent col. 3, ll: 24-34

[#136-1]; ’901 Patent col. 2, ll. 1-5 [#136-2]. CardioNet argued at the Markman Hearing that the

centralized control of portable units was a new concept, see Markman Hr’g Tr. 8 [#300], but the

PTAB subsequently found all claims except claim 10 unpatentable on grounds of obviousness.

[’403 Patent] Final Written Decision 33 [#259-2]. The remaining claim, claim 10, claims:

      The apparatus of claim 1, wherein the request signal from the external source
      comprises a periodic status query from the central monitoring device.

’403 Patent col. 10, ll. 9-11 [#136-1] (emphasis added). Because claim 10 depends on claim 1,

the disputed terms in claim 1 remain at issue.

        Claim 1 claims:

             Apparatus for remotely monitoring and assessing the status of a human subject,
             the apparatus comprising:

             at least one automatic sensor associated with and monitoring the condition of
             the human subject; and

             a portable monitoring unit capable of communicating with a central
             monitoring device, the portable monitoring unit comprising:

                 a programmable microprocessor in communication with the at least one
                 automatic sensor, the microprocessor being responsive to the
                 occurrence of any of a set of activating parameters, the activating
                 parameters selected from the group consisting of a preselected state of the
                 at least one automatic sensor and a request signal from an external

                                                   13
               source,

               a first transceiver in communication with the microprocessor, for
               communicating signals between the microprocessor and the central
               monitoring device, and

               a power supply connected to provide power to the microprocessor and to
               at least one of the microprocessor and the first transceiver.

Id. col. 9, ll. 26-46 (emphasis added).

       The disputed term “central monitoring device” appears in both claim 10 and claim

1. The disputed terms “automatic sensor,” “portable monitoring unit,” “responsive to the

occurrence of any of a set of activating parameters,” and “external source” appear in

claim 1.

               1. “central monitoring device”

       CardioNet contends that no construction is needed for this term and that the plain and

ordinary meaning applies. Pls.’ Claim Constr. Mem. 13 [#224]. InfoBionic proposes the term be

construed as “[a] central computer or terminal used for monitoring,” emphasizing that the term is

singular, and not plural. Def.’s Claim Constr. Br. 16-17 [#225].




       InfoBionic contends that the “central monitoring device” should be construed as a means-

plus-function term under the former 35 U.S.C. § 112, ¶ 6.2 That paragraph provided:

           An element in a claim for a combination may be expressed as a means or step

2  As set forth in Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1343 n.2 (Fed. Cir. 2015)
(en banc), 35 U.S.C. § 112 was amended and subsections were renamed by the America Invents
Act, Pub. L. No. 112–29 (“AIA”), which took effect on September 16, 2012. In considering a
patent for which the application was filed before that date, the court uses the pre-AIA version of
§ 112. Id. Here, the ’403 patent was issued prior to 2012.
                                                14
             for performing a specified function without the recital of structure, material,
             or acts in support thereof, and such claim shall be construed to cover the
             corresponding structure, material, or acts described in the specification and
             equivalents thereof.

The claims here do not include the word “means,” and accordingly, the court begins with the

rebuttable presumption that the § 112, ¶ 6 does not apply. Williamson v. Citrix Online, LLC, 792

F.3d 1339, 1348 (Fed. Cir. 2015) (en banc). InfoBionic may overcome this presumption by

demonstrating that the claim term, as understood by persons of ordinary skill in the art “fails to

‘recite sufficiently definite structure’ or else recites ‘function without reciting sufficient structure

for performing that function.’” Id. (quoting Watts v. XL Sys., Inc., 232 F.3d 877, 880 (Fed. Cir.

2000)).

          InfoBionic argues that the term “device” and the term “monitoring device” are words that

do not themselves connote sufficiently definite structure, and that nothing in the claims describe

the structure. Def.’s Claim Constr. Br. 17-18 [#225]. CardioNet objects that InfoBionic is

disregarding the “central monitoring” portion of the phrase and is merely asserting that the term

“device” is ambiguous. Pls.’ Rebuttal Claim Constr. Mem. 8 [#241]. But, the inclusion of these

words, that the claim term modifies “device” by its function (monitoring) and location (central),

offers little about the structure used to accomplish the claimed function. CardioNet’s description

of the term in earlier briefing (before InfoBionic flagged the “means-plus-function” issue)

focused on this very function and location, but not on structure. There CardioNet asserted that

“[a] person of ordinary skill in the art would have understood that the phrase ‘central

monitoring,’ as used in the claims, refers to the process of watching, keeping track of, or

checking on a remote subject from a central location so that responsive action can be taken while

monitoring.” Pls.’ Claim Constr. Mem. 12 [#224]; see also id. (citing InfoBionic’s expert

agreement that “central monitoring” is the “process of watching patients from a central location.”


                                                  15
(emphasis added, emphasis in original removed)). Accordingly, the court finds that the term

“central monitoring device” fails to recite sufficiently definite structure, that the presumption

against means-plus-function claiming is rebutted, and that the limitation is subject to the

provisions of § 112, ¶ 6.

       Where § 112, ¶ 6 applies, the scope of the claim is limited “to only the structure,

materials, or acts described in the specification as corresponding to the claimed function and

equivalents thereof.” Williamson, 792 F.3d at 1347. The disclosures relating to the central

monitoring device in the specifications provide as follows:

       Typically, the central monitoring device 14 further includes a terminal 52 having
       a communications device interface 58 to the second transceiver 50, and
       connections to a display 54 that may be viewed by an operator 56. The terminal
       52 may be a simple manual system, or preferably, it may be more complex as
       illustrated. In this more complex terminal 52, there is a computer 60 that
       communicates with the display 54 and communicates with and oversees the
       operations of the portable monitoring unit 12 in the manner to be discussed
       subsequently . . .. [T]he central monitoring device [may be] movable or portable.

       ...

       There are two types of . . . central monitoring devices illustrated [in figure 2], a
       central monitoring device 14a in wireless communication with the cell site 70,
       and a central monitoring device 14b in land-line communication with the cell site
       70 through the central office 72. The central monitoring devices 14a would
       typically be mobile units, while the central monitoring device 14b would typically
       be a stationary unit. This architecture allows central monitoring devices 14 to be
       used in a wide variety of application and to monitor many different portable units
       12, of the same or different types and applications.

’901 Patent col. 5, ll. 36-45, 47-48; col. 6, ll. 4-14 [#136-2]. The parties disagree whether this

limits the term “central monitoring device” to a single computer or terminal, or multiple

components. But the language repeatedly references “central monitoring devices” in the plural

form when referencing those devices in wireless communication, and moreover, the disclosed

embodiment in figure 2 shows multiple of those units or devices (marked as 14a) as being in

communication with each other as a system of computers. It is only the central monitoring device

                                                 16
in land-line communication (14b), that appears as a single unit. Accordingly, although the court

agrees with InfoBionic that the term “central monitoring device” should be construed as a

means-plus-function term, the court nonetheless agrees with CardioNet that the term is not

limited to a central monitoring device of just a singular computer or terminal. Accordingly, the

court gives the term its plain and ordinary meaning.

               2. “automatic sensor”

       Again, CardioNet contends that no construction is needed, and the plain and ordinary

meaning applies. InfoBionic asserts that the term must be construed as “[a] sensor that includes a

microprocessor capable of responding to an external request signal.” Def.’s Claim Constr. Br. 19

[#225]. InfoBionic’s argument rests solely on CardioNet’s representations to the PTO during

IPR.

       In making this argument, InfoBionic contends in part that “it is unjust to permit

CardioNet to pursue narrow interpretations of the term in the IPRs to try to preserve validity and

then argue a broader interpretation in court to pursue alleged infringement.” Id. at 20. Moreover,

InfoBionic asserts that if CardioNet prevails in the IPR, it should be estopped from asserting a

broader claim construction here. Id. (citing B&B Hardware, Inc. v. Hargis Indus., Inc., 135 S. Ct.

1293, 1306 (2015)). The difficulty with the “unjust result” argument is that CardioNet did not

succeed in preserving the validity of the claim or obtain any claim allowance by its proposed

limiting language. Instead, after noting that the parties had agreed there that “automatic” means

“self-acting,” and that “sensor” is a “device that responds to a physical stimulus . . . and

transmits a resulting impulse,” the PTO determined that the term “is not further limited to a

device that includes processing ability.” [’403 Patent] Final Written Decision 11 [#259-2]. With

this construction, the PTO determined that prior art included an “automatic sensor” of the type



                                                 17
required by claim 1, and that the claim was invalid. Id.

       InfoBionic’s further argument that CardioNet should be bound by its statements as

“unambiguous disclaimers” is undermined by its choice of somewhat different language than that

used by CardioNet in the PTO proceeding. There, CardioNet and its expert argued that “a person

of ordinary skill in the art would understand that an ‘automatic sensor’ must have some

processing capability that allows it to take some action, e.g., send or respond to a request signal.”

Fernald Dec. 15 [#225-14]; see also ’901 Patent Owner Resp. 30-31 [#226-3]. But to state that

the sensor must have “processing capability that allows it to take some action, e.g., send or

respond to a request signal,” without any further definition of “processing capability” is not the

same as the requirement for a “microprocessor” that InfoBionic seeks here.

        Finally, although the standard is different in an IPR proceeding, where the PTO seeks

“the broadest reasonable interpretation in light of the specification of that patent,” the parties

have pointed to nothing (other than CardioNet’s purported disclaimer in the IPR proceeding) that

would lead to a different construction of the term. Accordingly, the court adopts the PTO’s

construction of the term as a “self-acting device that responds to a physical stimulus . . . and

transmits a resulting impulse.”

               3. “portable monitoring unit”

       Again, CardioNet contends that no construction is necessary for this term and that the

plain and ordinary meaning applies. Pls.’ Claim Constr. Mem. 15-16 [#224]. InfoBionic

proposes that the term be construed instead as “[a] device that has the ability to analyze, make

decisions, and take action based on an analysis of signals from the automatic sensor.” Def.’s

Claim Constr. Br. 22-23 [#225].

       CardioNet argues that the term is already defined in the claims themselves, and thus



                                                  18
needs no further definition. Indeed, claim 1 dictates that the portable monitoring unit is

comprised of three separate components (a programmable microprocessor, a transceiver, and a

power supply) and explains further that through these components, the portable monitoring unit

acts on and analyzes data from the automatic sensor. CardioNet argues that construction is

therefore unnecessary. It asserts further that InfoBionic’s proposed language is too narrow.

       InfoBionic argues that its proposed language is taken verbatim from the patentee’s

description of the “portable monitoring unit” in the prosecution history of the ’901 patent. Def.’s

Opening Claim Constr. Br. 8 [#128]. There, the patentee contended that “[t]he portable

monitoring unit has the ability to analyze, make decisions, and take action based on the analysis

of the signals from the sensors, in order to determine whether to establish communications with

the central monitoring device, what actions to take regarding the person being monitored, and the

like.” Patent Appl. 74 [#128-6]. The patentee argued further that an important conceptual

difference between the patentee’s system and the prior art is that “the portable monitoring unit

has the ability to make decisions regarding subject condition, and take responsive action, based

on information gathered from the various sensors.” Id. at 75. InfoBionic contends that these

statements limit the claim term, “[s]ince, by distinguishing the claimed invention over the prior

art, an applicant is indicating what the claims do not cover, he is by implication surrendering

such protection.” Def.’s Opening Claim Constr. Br. 10 [#128] (quoting Ekchian v. Home Depot,

104 F.3d 1299, 1304 (Fed. Cir. 1997)). The court, however, must not just determine whether the

issue was raised during the claim prosecution, but must determine if the patentee clearly and

unmistakably disavowed the claim scope. 3M Innovative Props. Co., 725 F.3d at 1322. Here,

there is no dispute that the claim requires a portable monitoring unit to potentially be responsive

to the automatic sensor. That is, that the portable monitoring unit, rather than the sensor, requires



                                                 19
a microprocessor. Markman Hr’g Tr. 30:14-31:10 [#300]. It is not clear, however, what

additionally was purportedly disavowed.

       Moreover, the construction sought by InfoBionic would result in superfluous language, as

the functionality InfoBionic seeks to include is separately set forth in the claim itself.

Accordingly, the court agrees that the plain and ordinary meaning of the term applies.

               4. “responsive to the occurrence of any of a set of activating parameters”

       CardioNet contends no construction of this term is necessary and that the plain and

ordinary meaning applies. Pls.’ Claim Constr. Mem. 16 [#224]. InfoBionic contends that the

term should be construed as “[c]onfigured to change to (or continue in) an active state of

relatively higher power consumption if one of a set of activating parameters occurs” as that is the

only disclosed responsive act. Def.’s Claim Constr. Br. 23 [#225].

       CardioNet argues that the claim simply requires that the microprocessor be “responsive

to” any of “the listed activating parameters,” and that “responsive” is not limited. Pls.’ Opening

Claim Constr. Mem. 22 [#129]. CardioNet objects that InfoBionic’s proposed construction, tying

“responsiveness” of the microprocessor to an “active state of relatively higher power

consumption,” would render the language of claim 4 (which claims the apparatus of claim 1

where the programmable microprocessor “has an active state and inactive state”) superfluous.

Pls.’ Claim Constr. Mem. 16-17 [#224]. But claim 1 does claim that the microprocessor be

“responsive to . . . activating parameters.” ’403 Patent col. 9, ll. 35-37 [#136-1] (emphasis

added), and the plain and ordinary meaning of those words includes the notion of changing to or

continuing in an active state. What distinguishes claim 4 then is that the claimed microprocessor

there has an “inactive” state, while claim 1 could apply to a microprocessor that merely

continues in an active state in response to the activating parameters.

       But, while the court agrees with InfoBionic that the “response” is related to “changing or
                                                  20
continuing in an active state,” and that an active state uses more energy than an inactive state, the

proposed construction is unnecessary. The court finds that because the term as stated limits the

parameters to which the microprocessor must respond to “activating parameters,” no further

construction is needed, and the plain and ordinary meaning applies.

               5. “external source”

       CardioNet again contends that the plain and ordinary meaning applies, while InfoBionic

contends that the term should be construed as “[a] source other than the portable monitoring unit

itself.” Pls.’ Opening Claim Constr. Mem. 21 [#129]; Def.’s Claim Constr. Br. 23 [#225]. While

this dispute may have mattered as to claim terms that have now been invalidated by the PTAB,

the dispute does not matter as to claim 10, which limits the external source to “a periodic status

query from the central monitoring device.” Given that limitation in the claim itself, InfoBionic’s

proposed construction is unnecessary. The court finds that the plain and ordinary meaning

applies. Accordingly, the court construes the disputed terms still at issue as follows:

       1.      “activating,” “activates” and “activate” in claims 1, 11 and 20 of the ’715 patent

are given their plain and ordinary meanings;

       2.      “frequency domain T wave filter” in claims 1, 11 and 20 of the ’715 patent is

construed as a “filter that reduces the relative size of the T-wave in the signal based on the

frequencies in the signal”;

       3.      “a predetermined characteristic” and “a predetermined criteria” in claim 1 and 11

of the ’715 patent are construed as “a predetermined characteristic of the T wave” and “a

predetermined criteria of the T wave”;

       4.      “central monitoring device’ in claims 1 and 10 of the ’403 patent is given its plain

and ordinary meaning;

       5.      “automatic sensor” in claim 1 of the ’403 patent is construed as a “self-acting
                                                 21
device that responds to a physical stimulus . . . and transmits a resulting impulse”;

       6.      “portable monitoring unit” in claim 1 of the ’403 patent is given its plain and

ordinary meaning;

       7.      “responsive to the occurrence of any of a set of activating parameters” is given its

plain and ordinary meaning; and

       8.      “external source” is given its plain and ordinary meaning.

       IT IS SO ORDERED.

Date: December 10, 2018                                       /s/ Indira Talwani
                                                              United States District Judge




                                                 22
